Honorable R. M. Dixon          Opinion No. WW-473
Board of Water Engineers
1410 Lavaca Street             Re: May an existing Water
Austin, Texas                      Control and Improve-
                                   ment District change
                                   its name, and related
'Dear Mr. Dixon:                   questions.

         Your letter of June 18, 1958, requests our opinion
on.,the,following:
   :,%
          "1.    Does Art. 7880-16 authorize an existing
                 Water Control and Improvement District
                 to change its name to a name more de-
                 scriptive of the locale and principal
                 powers to be exercised so long as the
                 word "district" appears in the new
                 name?

          "2 e   If the answer to Question No. 1 is in the
                 affirmative, does the Board of Water En-
                 gineers have tine authority to approve an
                 application for such name change?

          "3.    If the answer to Question No. 2 is in the
                 affirmative, may the Board of Water En-
                 gineers at its discretion establish the
                 procedure and fees to be paid by the ap-
                 plicant?

          "4.    If the answer to Question No. 2 is negative,
                 what action is necessary to change the name
                 of an existing district?*
Honorable .R. M. Dixon, page 2 (WW-473)



         Article 7880-11, V.C.S. requires that the petition
for the organization of a water control and improvement dis-
trict "shall designate the name of the district." Article
7880-16 prescribes the name which may be given such a dis-
trict.

         There is no statute which either expressly or by
implication authorizes the change of name of an existing dis-
trict. The district may exercise only such powers as have
been expressly delegated to it by the Legislature, or which
exist by clear and unquestioned implication.  Tri-City Fresh
Water Supply Dist. No. 2 of Harris CoUnty v. Mann, Atty. Gen.,
135 Tex. 280, 142 S.W.2d 945 (1940).

         Your first question is answered: No. Consequently,
no answers to questions 2 and 3 are necessary. Your fourth
question is answered: There is no authority for the change
of name of an existing district.

                             SUMMARY

              There is no authorization for an
              existing Water Control and Im-
              provement District to change its
              name,


                                       Very truly yours,

                                       WILL WILSON
APPROVED;

OPINION COMMITTEE
J. C. Davis, Jr., Chairman                  Assistant
Marietta McGregor Payne
Tom I. McFarling
Jack Goodman
Henry G. Braswell

REVIEWED FOR THE ATTORNEY GENERAL
By: W. V. Geppert